ORDER

PER CURIAM.
Patricia Sartor, Kim Branson, Janet Shirts, and Bethany Cross, along with their respective spouses, appeal from the trial court’s judgment granting Chemical Specialties Manufacturing Corporation’s motion in limine and excluding evidence regarding Vickie Olive’s claim of injury and medical condition from the trial.
We have reviewed the briefs of the parties and the record on appeal and find the claim of error to be without merit. No error of law appears. No precedential or jurisprudential purposes would be served by an opinion restating the detailed facts and the principles of law. The parties have been furnished with a memorandum for their purposes only explaining the reasons for this order affirming the judgment pursuant to Rule 84.16(b).